                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 GERRAL SCHRAY STUART                                                                PLAINTIFF

 v.                                   Civil No. 4:18-cv-04006

 CORPORAL SMITH, Miller
 County Detention Center (MCDC);
 SERGEANT PATTERSON, MCDC; and
 OFFICER WHITESIDE, MCDC                                                         DEFENDANTS

                                            ORDER

       Before the Court is Plaintiff Gerral Schray Stuart’s failure to obey a Court order. Plaintiff

filed this 42 U.S.C. § 1983 action pro se on January 10, 2018. (ECF No. 1). On October 5, 2018,

Defendants Sergeant Patterson, Corporal Smith and Officer Whiteside filed a Motion for Summary

Judgment. (ECF No. 16). That same day, the Court entered an order directing Plaintiff to file a

Response to Defendants’ motion on or before October 26, 2018. (ECF No. 20). Plaintiff was

advised in this order that failure to respond by the Court’s imposed deadline would subject this

case to dismissal, without prejudice, pursuant to Local Rule 5.5(c)(2). To date, that order (ECF

No. 20) has not been returned to the Court as undeliverable, and Plaintiff has not responded to

Defendant’s Motion for Summary Judgment.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). Moreover, Local Rule 5.5(c)(2) states in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating district

court possesses power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district

court has the power to dismiss an action based on “the plaintiff's failure to comply with any court

order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

        Plaintiff has failed to obey an order of the Court. Therefore, pursuant to Federal Rule of

Civil Procedure 41(b) and Local Rule 5.5(c)(2), the Court finds that this case should be dismissed.

Accordingly, Plaintiff’s Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 13th day of November 2018.

                                                     /s/ Susan O. Hickey
                                                     Susan O. Hickey
                                                     United States District Judge




                                                 2
